Case 4:07-er-00003-SHS Becument 858 Filed 68/24/28 Bage 4 Sf 4

SUSAN C. WOLFE, ESQ.
Law office of Susan C. Wolfe
1700 Broadway, 415¢ Floor
New York, York 10019

Tel: (917) 209-0441 Diane Fischer,
Email: scwolfe@sewolfelaw.com of Counsel

August 26, 2020

Hon. Loretta A. Preska
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

New York, NY 10007-1312
By ECF

Re: United States v. Hibah Lee, 07-cr-03 (SHS)
Dear Judge Preska:

Your Honor granted my request to be appointed to file a §2255 petition on behalf of
Ibah Lee seeking to vacate his prior conviction for possession of a firearm in
furtherance of a crime of violence. Defense counsel filed the Petition on June 23,
2020, arguing that Mr. Lee’s prior §924(c) conviction, which was based on an
attempted Hobbs Act Robbery, must be vacated because the latter is not a crime of
violence. The Court set a schedule whereby Mr. Lee would file his supporting
memorandum by July 8, 2020, the government would file its response by August 5,
2020, and the petitioner would file his reply by today, August 26, 2020.

The petitioner timely filed his supporting memorandum. The government has not
filed a response. Mr. Lee therefore respectfully requests that the Court grant his

Petition in the absence of opposition, and vacate his conviction for the reasons set
forth in his Petition and Supporting Memorandum of Law.

Thank you for your consideration.

Me ie Hee ALA A ey mod. “uy ae é / Uh. truly yours,

 

te Md Sp ‘gf
if Lite.

i? SUSAN C. WOLFE

| a 0 b Pha: o

ee em

      

4 1 esr SUD TEP ea

 
